DICE, Judge.
*441The conviction is for the felony offense of driving an automobile upon a public highway while intoxicated; the punishment, two years in the penitentiary.
The state’s testimony shows that the appellant was stopped and arrested by City Officer Floyd E. Graham, while driving his automobile upon a public street in the city of Corpus Christi, after the officer had observed him drive through an intersection controlled by a red light. Officer Graham, in describing appellant’s actions and appearance at the time of his arrest, testified that “he staggered,” “his eyes were blurred or watery,” “he was thick tongued in his talk, and in his speech,” his breath “smelled of alcohol” and expressed his opinion that appellant was intoxicated.
The state’s testimony further shows that a blood specimen taken from the appellant with his consent, upon being analyzed at the Adler Laboratory, was found to contain .22% alcohol. Dr. John Pelcher testified that a person with such percentage of alcohol in his blood would be intoxicated.
Proof was made of the prior misdemeanor conviction as alleged and appellant admitted that he had been so convicted.
As a witness in his own behalf appellant admitted having had two drinks of whiskey shortly before his arrest but denied that he was under the influence of alcohol. Appellant’s wife, who was a passenger in the automobile, upon being called as a witness in his behalf, corroborated his testimony and testified that he was not under the influence of alcohol.
The jury chose to accept the state’s evidence and reject that of the appellant and we find the same sufficient to support its verdict.
No formal bills of exception appear in the record.
We have carefully considered the informal bills and they do not reflect error.
The judgment of the trial court is affirmed.
Opinion approved by the Court.